DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/16/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 5, 8, 15, and 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 11/10/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
	The closest prior art is provided by Lee et al. (US 2015/0034914 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    306
    413
    media_image1.png
    Greyscale

2 = NRa ([0009]), where Ra = substituted or unsubstituted C3-30 heteroaryl group (among other chemical groups).  An embodiment is disclosed:

    PNG
    media_image2.png
    326
    368
    media_image2.png
    Greyscale

(page 22).  However, Lee et al. does not explicitly disclose a compound fully meeting the limitations of Formula 1 as defined by the Applicant, particularly in regards to the specific nature of X, Y, V, W, and Z as limited in the claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786